Matter of Shapiro (2020 NY Slip Op 04015)





Matter of Shapiro


2020 NY Slip Op 04015


Decided on July 16, 2020


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Hon.	Judith J. Gische, 	Justice Presiding,
Troy K. Webber
Jeffrey K. Oing
Anil C. Singh
Peter H. Moulton,	Justices.


M-1612

[*1]In the Matter of Alexander L. Shapiro, a suspended attorney: Attorney Grievance Committee for the First Judicial Department, Petitioner, Alexander L. Shapiro, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Alexander L. Shapiro, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on October 9, 2003.

Jorge Dopico, Chief Attorney, Attorney Grievance Committee, New York (Kathy W. Parrino, of counsel), for petitioner.
Respondent pro se.


PER CURIAM.


Respondent Alexander L. Shapiro was admitted to the practice of law in the State of New York by the First Judicial Department on October 9, 2003. At all times relevant to this proceeding, he maintained an office for the practice of law within the First Judicial Department.
In July 2019, the Attorney Grievance Committee (the Committee) moved for respondent's immediate suspension from the practice of law, pursuant to the Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.9(a)(1) and (3), based on his failure to answer a complaint alleging billing improprieties and his refusal to appear for a deposition as directed by judicial subpoena. Respondent did not appear in opposition to the Committee's motion. Accordingly, by order entered September 24, 2019, this Court immediately suspended respondent from the practice of law until further order of the Court (177 AD3d 28 [1st Dept 2019]).
The Committee served a copy of the order with notice of entry on respondent by priority mail, and by certified mail, return receipt requested, to his home address. The tracking history shows that the order sent by certified mail was delivered on September 30, 2019. The order advised respondent that, inter alia, he may request a post-suspension hearing pursuant to 22 NYCRR 1240.9(c). Respondent did not make this request.
The Committee's prior notice of motion to suspend contained the following notice:
"PLEASE TAKE FURTHER NOTICE that pursuant to 22 NYCRR § 1240.9(b), an attorney who is suspended and who has failed to respond to or appear for further investigatory or disciplinary proceedings within six months from the date of the order of suspension, may be disbarred without further notice."
The Committee now seeks an order disbarring respondent, pursuant to 22 NYCRR 1240.9(b), on the ground that he was immediately suspended, pursuant to 22 NYCRR §§ 1240.9(a)(1) and (3), and that he has failed to respond or appear for further investigatory or disciplinary proceedings within six months from the date of the suspension order. Although served with this motion, respondent has not submitted a response.
Accordingly, inasmuch as more than six months have elapsed since this Court's September 24, 2019 suspension order, and respondent has not responded, or appeared for further investigatory or disciplinary proceedings, the Committee's motion for an order disbarring respondent, pursuant to 22 NYCRR 1240.9(b), is granted, and his name is stricken from the roll of attorneys in the State of New York (Matter of Matic, 173 AD3d 83 [1st Dept 2019]; Matter of Aris, 169 AD3d 70 [1st Dept 2019]; Matter of Pomerantz, 166 AD3d 26 [1st Dept 2018]).
All Concur.
Order Filed.	[July 16, 2020]
The Committee's motion for an order disbarring respondent, pursuant to 22 NYCRR 1240.9(b), is granted, and his name is stricken from the roll of attorneys in the State of New York.